Citation Nr: 1021654	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected rheumatic heart disease with mitral insufficiency 
and severe aortic stenosis currently evaluated as 30 percent 
disabling effective June 20, 1990.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran was examined by a VA examiner in June 2002.  The 
RO denied the claim for an increased disability rating for 
his service-connected rheumatic heart disease, continuing the 
disability rating at a 30 percent disability.  The Veteran 
disagreed and perfected an appeal.

In March 2005, the Veteran and his representative presented 
testimony at a videoconference hearing before a Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  In a 
September 2005 decision, the Board remanded the claim for 
further evidentiary and procedural development.  In October 
2008, the Board granted a motion to advance the Veteran's 
claim on the Board's docket.

In a November 2008 decision and remand, the Board remanded 
the Veteran's claim for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service-connected rheumatic heart disease 
with mitral insufficiency is manifested by complaints of 
constant chest pain with associated dyspnea, nausea and 
diaphoresis with orthopnea and lower extremity edema, 
shortness of breath on exertion.

2.  Cardiac testing conducted on May 14, 2008, shows severe 
aortic stenosis due to rheumatic heart disease, estimated 
METs of 3 and echocardiography results showing systolic 
dysfunction with an estimated ejection fraction of 0.35 plus 
or minus 0.05.


CONCLUSIONS OF LAW

1.  The criteria of a disability rating in excess of 30 
percent for service connected rheumatic heart disease with 
mitral insufficiency between the date of the Veteran's claim 
and May 13, 2008, have not been met.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. §§ 4.100, 4.104 Diagnostic Code 7000 
(2009).

2.  The criteria of a disability rating in excess of 30 
percent for service connected rheumatic heart disease with 
mitral insufficiency have been met effective May 14, 2008.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.100, 4.104 
Diagnostic Code 7000 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served during World War II in the continental 
United States and has been service-connected for rheumatic 
fever since his discharge in March 1946.  In 1990, after a 4-
vessel heart bypass surgery, the Veteran's disability was 
evaluated as 30 percent disabling.  In a June 2002 
evaluation, the Veteran's implied claim for an increased 
disability resulted in a continuation of the 30 percent 
disability rating.  The Veteran contends that his condition 
is worse than what VA has recognized and that he is entitled 
to a disability rating in excess of 30 percent.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has twice remanded the Veteran's 
claim for further procedural and evidentiary development.  
Most recently, in November 2008, the Board ordered VBA to 
obtain VA outpatient clinical records from August 2007 
forward, and to provide the Veteran with an examination by a 
cardiology specialist who was ordered to express an opinion 
regarding the symptoms attributable to the service-connected 
rheumatic heart disease.

The record shows that the Veteran was examined by a 
cardiologist in May 2008 and provided an echocardiogram in 
June 2008.  In addition, the record shows the Veteran's VA 
claims folder was reviewed and an opinion rendered in 
February 2010.  Finally, the record shows that VA outpatient 
records were obtained from August 2007 forward.  In addition, 
the Board notes that the requirements of the September 2005 
remand order were addressed in the November 2008 decision.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").   
Based on the reasons stated above, the Board finds that VBA 
substantially complied with the November 2008 remand.
 
Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  
In this case, the record shows that the Veteran was provided 
with notice of what was required to substantiate a claim for 
an increased disability rating in letters dated October 2005 
and December 2008.  In addition, the December 2008 letter 
informed the Veteran of how VA determines a disability rating 
and an effective date.  Both letters informed the Veteran 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records, and would, 
if necessary, provide a medical evaluation.  The Veteran's 
claim was adjudicated subsequent to the notices and presented 
testimony on the issues on appeal during his March 2005 Board 
hearing.  Thus, the Veteran had a meaningful opportunity to 
participate in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board observes that VA has obtained VA treatment records, 
service treatment records and private medical records 
identified by the Veteran.  The Board also notes, as 
indicated above, that the Veteran has been examined by VA 
physicians regarding his service-connected rheumatic heart 
disease.  The Board notes and discusses in greater detail 
below that the medical examinations of record provide 
sufficient detail of the current nature and degree of the 
Veteran's service-connected disability to allow a fair 
adjudication of the Veteran's claim.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been 
met.  See 38 C.F.R. § 3.159(c) (4). 

Finally, the Board observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  
As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony in support of 
his claims before a VLJ.   

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claim decided herein.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  A particular disability is rated using 
criteria from a diagnostic code.

Assignment of a diagnostic code

The Veteran's rheumatic heart disease is rated as 30 percent 
disabling under Diagnostic Code 7000 [Valvular heart disease, 
including rheumatic heart disease].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

Diagnostic Code 7000 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (rheumatic 
heart disease with mitral insufficiency).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the Veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7000.

Schedular criteria

Diagnostic Code 7000 provides a 30 percent disability rating 
for a workload value of greater than 5 METs [metabolic 
equivalent), but not greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.

A 60 percent disability rating is provided for more than one 
episode of acute congestive heart failure in the past year, 
or; a workload value of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

A 100 percent disability rating is provided for congestive 
heart failure, or; a workload value of 3 METs or less that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Schedular rating

The Veteran was examined in May 2008 by a VA physician who 
reported that the Veteran stated that he had constant chest 
pains that increased with walking, and had associated 
dyspnea, nausea and diaphoresis "now with orthopnea."  The 
examiner further reported that the Veteran had lower 
extremity edema.  The May 2008 examiner reported that the 
Veteran could not participate in a treadmill test to 
determine workload values because of the Veteran's poor gait; 
the Veteran was described to walk slowly with a cane.  
However, the examiner estimated the Veteran's METs were 3.  A 
June 2008 echocardiography resulted in a finding of moderate 
global left ventricular systolic dysfunction with an 
estimated ejection fraction equaling 0.35 plus or minus 0.05.  
Results also showed left ventricular diastolic dysfunction, 
and mild mitral, tricuspid and pulmonic insufficiency.  The 
results supported a finding by the examining physician that 
the Veteran had severe aortic stenosis.

The Veteran's VA claims folder was reviewed by a VA examiner 
in February 2010.  The reviewing cardiologist provided an 
opinion that the Veteran's aortic stenosis was "more likely 
than not" caused by the Veteran's service-connected 
rheumatic heart disease.  In following the Board's November 
2008 remand order, the examiner noted that it was less likely 
than not that the Veteran's coronary artery disease, 
uncontrolled high blood pressure and congestive heart failure 
symptoms were caused by his service-connected rheumatic heart 
disease.  The examiner also reported that they dystolic 
dysfunction resulting in the ejection fraction of 0.35 plus 
or minus 0.05 was due to the aortic stenosis.  The Board 
observes that the medical evidence does not indicate that the 
Veteran has been hospitalized for congestive heart failure 
since 1990. 

Summarizing the findings of the most recent VA examinations 
and record reviews, the Board notes that the Veteran's METs 
were estimated to be 3, and that his estimated ejection 
fraction equaled 0.35 plus or minus 0.05.  The Board notes 
that a 60 percent disability rating is provided for workload 
of greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Applying the examiners' findings to the 
schedular criteria, the Board finds that the 
Veteran's estimated METs are 3 and the ejection fraction is 
estimated at 30 percent if the Veteran is provided the 
benefit of the doubt of the lower end of the estimated range 
of the estimated ejection fraction.

The Board has also considered whether the Veteran meets the 
criteria for a 100 percent disability rating.  The 100 
criteria require evidence of workload of 3 METs or less that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Here, the Veteran's METs estimate 
meets the 100 percent criteria and the symptoms reported by 
the May 2008 examiner include dyspnea and dizziness.  The 
Veteran also reported constant chest pain, but there is no 
explanation regarding the nature of that chest pain.  The 
Board notes that earlier medical records, discussed below, 
indicate the sternal chest pain had been associated with the 
Veteran's open heart surgery.  The criteria, however, are in 
the disjunctive and any one of the symptoms satisfies the 
criteria.   See Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  For the reasons stated 
above, the Board finds that the Veteran is entitled to a 
disability rating of 100 percent under Diagnostic Code 7000.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the RO treated the June 
2002 VA examination as an informal claim for an increased 
disability rating.  See 38 C.F.R. § 3.157 (2009).   In this 
case, therefore, the relevant time period is from June 2001 
to May 13, 2008, the day before the date when the Board found 
a 100 percent disability rating was appropriate.  The 
assigned disability rating remained unchanged at 30 percent 
during the period under consideration.  

As noted above, the schedular criteria provide for 30 
percent, 60 percent and 100 percent disability ratings.  The 
question to be answered by the Board, then, is whether the 
Veteran's symptoms met the 60 percent or 100 percent 
disability criteria for any period from June 2001 to May 13, 
2008.

The record includes a June 2001 report from Dr. R.V., M.D., 
who stated that the Veteran reported no chest discomfort and 
occasional dyspnea on exertion.  A June 2001 report from Dr. 
B.C., M.D., the Veteran's primary private physician following 
his heart condition, reported that the Veteran's 1998 stress 
test was normal.  A November 2001 VA general medical note 
indicates that the Veteran complained of occasional dizziness 
when he bent over, chest pain and the examiner found "trace 
edema" of the right ankle.  A November 2001 report from Dr. 
B.C. indicates "no chest pains," shortness of breath only 
on exertion and no edema.  The symptoms reported during this 
period do not meet the criteria of a 60 or 100 percent 
disability rating under Diagnostic Code 7000.

The June 2002 VA examiner reported that the Veteran denied 
chest pain except for sterna pain; the examiner stated the 
Veteran did not experience "angina-type" chest pain.  The 
examiner reported the Veteran complained of some dizziness, 
but denied shortness of breath.  The examiner reported that 
the Veteran's workload measurement from a February 2001 
treadmill stress test was 7 METs and that the Veteran's 
ejection fraction was "essentially normal, estimated above 
50%."  The examiner reported "no signs of peripheral 
edema."  A January 2007 report indicates that the Veteran 
complained of shortness of breath with exertion and chronic 
chest pain.  The Veteran's gait was described as "slow and 
shuffling" and that he used a cane.  The examiner also 
reported that the Veteran presented with chronic lower 
extremity edema.

After review of the evidence of record, the Board finds that 
as of the February 2001 the Veteran's symptoms met the 30 
percent criteria.  His 7 METs workload score and the ejection 
fraction of more than 50 percent are specifically addressed 
in the 30 percent criteria; they do not, however, meet the 60 
percent criteria.  The January 2007 medical evidence does not 
meet the criteria for a 60 percent disability rating, 
although the Veteran's complaints of shortness of breath and 
chronic chest pain show that his symptoms were increasing.  
In sum, there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating until the May 2008 
medical evidence.

Thus, increased disability ratings for the Veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating: (1) the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate; (2) if 
the schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms;" and, 
(3) if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service- connected rheumatic heart disease 
disability.  As discussed above, the Board has found that the 
Veteran's disability is adequately contemplated by the 
ratings schedule.  

Since the available schedular evaluations adequately 
contemplate the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his heart disability.  In addition, 
although the Veteran has long since been retired, there is no 
evidence that the Veteran is unable to work because of his 
heart condition.


ORDER

Entitlement to a 100 percent disability rating for service-
connected rheumatic heart disease with mitral insufficiency 
and severe aortic stenosis is granted effective May 14, 2008, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


